Citation Nr: 1439803	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-31 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as due to service-connected residuals of gunshot wound to the left thigh.

3.  Entitlement to an effective date earlier than September 29, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officer



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 rating decision, by the San Diego, California, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and service connection for degenerative disc disease of the lumbar spine.  He perfected a timely appeal of that decision.  

On June 25, 2014, the Veteran appeared and offered testimony at a hearing before the Board.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

The Board also notes that, in a rating action of March 2013, the RO granted a total disability rating based on individual unemployability (TDIU), effective September 29, 2009.  Subsequently, in a VA Form 9, received in March 2014, the Veteran expressed disagreement with the effective assigned for the TDIU; however, a review of the record shows that the RO has not issued a statement of the case (SOC) with regard to the claim for an effective date earlier than September 29, 2009, for the assignment of a TDIU.  So, for the reasons discussed below, this issue must be remanded to the RO as opposed to merely referred there.  See Manlincon v. West, 12 Vet. App. 328 (1999).  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise on the question of whether the Veteran's bilateral hearing loss is related to acoustic trauma he experienced during active military service. 

2.  The Veteran's currently diagnosed degenerative disc disease of the lumbar spine was first identified many years after service, is not shown to be related to his military service, and is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

2.  The Veteran does not have degenerative disc disease of the lumbar spine that is the result of disease or injury incurred in or aggravated during active military service, or that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2008, April 2009, and July 2009 from the RO to the Veteran, which were issued prior to the RO decision in August 2009.  Additional letters were issued in March 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

During the June 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

VA has obtained all available records of treatment reported by the Veteran, including service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran by apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  


II.  Factual background

The Veteran served on active duty from October 1966 to October 1968.  His DD Form 214 reflects that the Veteran's military occupational specialty was an armored personnel carrier (APC) driver.  The records also reflect that the Veteran has been awarded the Purple Heart, the Bronze Star Medal with "V" Device, the Vietnam Service Medal, and the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge.  The pre-induction examination, dated in February 1966, revealed pure tone thresholds of 0, 0, 0, and 0 decibels in the right ear, and 0, 0, 0, and 0 in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  The service treatment reports (STRs) indicate that the Veteran sustained a gunshot wound to the left thigh in October 1967.  On the October 1968 separation examination, it was noted that the Veteran's hearing was 15/15 in the both ears according to the spoken voice test.  The STRs are negative for any history, treatment, or diagnosis of hearing loss or back disabilities.  

By a rating action in June 1974, the RO granted service connection for residuals, gunshot wound, left thigh, evaluated as 30 percent disabling.  

In a statement in support of claim (VA Form 21-4138), dated in October 2008, the Veteran indicated that he was seeking to establish service connection for impaired hearing and a low back disorder, secondary to his service-connected left leg disorder.  Submitted in support of the claim were VA progress notes dated from May 2008 to December 2008.  These records show that the Veteran received clinical attention and treatment for a low back disorder and hearing loss.  During a clinical visit in September 2008, the Veteran reported a progressive increase in numbness and weakness in the left leg and foot.  He complained of pain in the left upper back with no significant movement, and weakness in the left foot with walking long distances.  The assessment was multilevel degenerative disc disease with endplate sclerosis, disc narrowing and marginal osteophytosis; multilevel face arthropathy; and L5-S1 moderate left-sided disc bulge and foraminal narrowing with possible impingement of the left exiting L5 nerve root.  An audiology note, dated in November 2008, reflects a diagnosis of sensorineural hearing loss, asymmetric.  

The Veteran was afforded a VA audiological examination in January 2009.  The Veteran stated that, during his time in the Army, he worked as a sniper, in demolition, as a tunnel-rat, as a point man, and as a radio/telephone operator.  The Veteran related that hearing protection was not used consistently.  The Veteran did report working in print shop outside of the time in the military which also exposed him to loud sounds.  The Veteran denied a history of ear surgery and ear infections.  He did not describe vertigo.  He also denied a family history of hearing loss.  The Veteran did note tinnitus which he described as a constant ringing sound.  He stated that it is longstanding and believes that it began during his time in the military.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
35
50
LEFT
15
20
30
55
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The examiner stated that today's results were consistent with an asymmetrical hearing loss with the left ear greater than the right at 3000 Hz.  The right ear has a mild to severe sensorineural hearing loss from 3000Hz to 8000 Hz.  The left ear has a mild to moderately severe sensorineural hearing loss from 2000 Hz to 8000 Hz.  The examiner opined that the Veteran's hearing loss is not caused by or a result of his time in the military.  The rationale for this is that the Veteran's hearing was normal when he left the military on October 3, 1968.  The Veteran score a 15 and 15 on a whisper test and checked no to hearing loss.  The examiner noted that the Veteran does have a diagnosis of tinnitus.  The examiner opined that tinnitus is as likely as not caused by the Veteran's time in the military.  The examiner noted that the Veteran does have hearing loss at this time and tinnitus could be a symptom of hearing loss.  The Veteran, however, did have significant noise exposure during his time in the military; and, it is her opinion that it is as likely as not that tinnitus is caused by his time in the military due to noise exposure.  

A VA joints examination was also conducted in January 2009.  At that time, it was noted that the Veteran served in the U. S. Army for two years in the utility infantry as a radio telephone operator.  It was noted that the Veteran had a gunshot wound to the left thigh.  As a result of the wound, he was left with residual numbness and weakness in his left lower extremity.  He reported a constant burning type of pain that is 8 out of 10 in intensity and is basically present 24 hours a day, 7 days a week, with no particular flare.  The Veteran also reported that, for the past 10 years, he has had progressive pain in his low back that radiates to his right lower leg including his foot, especially into the great toe.  Following a physical examination, including x-rays of the lumbosacral spine, the examiner reported a diagnosis of degenerative arthritis of the lumbosacral spine with left, lumbosacral radiculopathy on the left; there was no evidence of radiculopathy on the right on examination or on electromyography (EMG) test performed on July 22, 2008.  The examiner noted that the Veteran's current back situation has been progressive for the past 10 years, which has been long after military service.  She noted that there has been no history of a traumatic event to the low back.  She stated that, in her opinion, the Veteran's diagnosis of degenerative arthritis with left lower extremity radiculopathy is most likely an age-related rather than from altered gait.  The examiner stated that his is a result of a natural aging process rather than from prior military service which was more than 40 years ago.  The examiner also concluded that this is most likely related to the Veteran's old tibial fracture rather than related to his back.  Consequently, she opined that the Veteran degenerative arthritis with superimposed left lower radiculopathy, and status-post right tibial fracture with open reduction, internal fixation, is less likely than not as a result of his service-connected status-post gunshot wound to the left thigh.  The examiner once again concluded that the Veteran's low back as well as the right leg radiculopathy are less likely than not caused by his status-post gunshot wound to the left thigh with residual injury.  

Of record is a lay statement from the Veteran's wife, dated in January 2009, indicating that she has known the Veteran for 40 years and has witnessed his sufferings over the years.  The Veteran's wife noted that he suffers from constant pain in his back and right leg; she also noted that the Veteran has trouble hearing.  

Received in April 2009 were treatment reports from Kaiser Permanente, dated from June 2004 to January 2008, reflecting ongoing treatment for an unrelated bilateral knee disorder.  Those records do not reflect any complaints of or treatment for a back disorder or bilateral hearing loss.  

Received in August 2009 were VA progress notes dated from January 2009 through August 2009, reflecting ongoing treatment for several disabilities, including low back pain.  A February 2009 VA progress note reflects an impression of degenerative disc disease of the lumbar spine with spinal stenosis and multilevel herniated disc and poor pain control.  During a clinical visit in March 2009, the Veteran reported noticing low back pain and radiculopathy over the last 2 years; he noted that the pain is such that he is unable to perform duties required for his business.  The Veteran reported a history of shrapnel injury in Vietnam and noted that he has walked with ataxic gait since then.  He also noted some right lower extremity neuropathy early on but now this has resolved with physical therapy, Naprosyn and gabapentin.  The impression was history of shrapnel injury to the right lower extremity with deformity; self-employed in printing business and noted 2 years ago to have developed low back pain and radiculopathy left lower extremity, greater than right lower extremity, after lifting heavy object and placing it on a shelf.  

Received in May 2010 were VA progress notes dated from September 2009 to March 2010, reflecting ongoing treatment for several disabilities, including low back pain.  

On the occasion of another VA audiological examination in August 2010, the examiner noted that noise exposure is reported to include primarily combat noise, large guns, explosives, helicopter engine noise without the use of hearing protection.  The Veteran reported one instance when he slept near a large explosive that was fired projecting him several feet and causing difficulty hearing as well as ringing in the ears several days afterwards.  Nonmilitary noise exposure is denied.  History is negative for ear trauma, ear infections, ear surgery, vertigo or known family history of hearing loss.  The Veteran reported constant bilateral tinnitus beginning in service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
55
LEFT
15
20
40
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The examiner stated that hearing was within normal limits at 250 to 2000 Hz level with a mild to moderately severe sensorineural hearing loss at 3000 to 8000 Hz levels; in the left ear, hearing was within normal limits at 250 to 1000 Hz levels, with a mild to moderately severe sensorineural hearing loss at 2000 to 8000 Hz level.  The pertinent diagnosis was bilateral sensorineural hearing loss, normal to moderately severe.  She noted that the Veteran reported constant bilateral tinnitus that occasionally causes difficulty hearing others; he uses hearing aids bilaterally.  She stated that the tinnitus is as likely as not a symptom associated with the hearing loss.  

Received in May 2009 were treatment reports from Kaiser Permanente, dated from January 2008 through February 2009, pertaining to treatment of a right knee disorder.  These records do not reflect any complaints of or treatment for hearing loss or a low back disorder.  

Received in March 2011 were VA progress notes dated from January 2010 to March 2011 which show that the Veteran received follow up evaluation and treatment for chronic low back pain and hearing loss.  In July 2010, the Veteran was seen for evaluation of neuropathy vs. radiculopathy.  It was noted that he had a history of gunshot wound to the left thigh and right calf, which sustained during Vietnam; he also had complaints of back pain, weakness in the right lower extremity and left foot numbness since the injury in Vietnam.  It was also noted that the Veteran has had symptoms of radiculopathy for the past 10 years but worse in the last five years.  The assessment was chronic low back pain, C5-C6 cervical stenosis, thoracic spine, no cord compression, neuropathy, possibly secondary to the GSW to the lower extremity.  On July 14, 2010, it was noted that the Veteran was being seen for follow up evaluation of degenerative disc disease of the lumbar spine; no surgical intervention was warranted.  In September 2010, the Veteran received an epidural steroid injection in the lumbar spine.  

Among the above records is an audiology note, dated in January 2011, indicating that the Veteran served in Vietnam as a utility infantry man; he was exposed to detonation of bombs, gunfire, and he worked as a radio/television operator.  The Veteran also reported working in print shops for 30 years, where he was exposed to noise from printing press; he wore hearing protection occasionally.  He denied any recreational noise exposure.  It was noted that the Veteran wears VA issued hearing aids bilaterally.  The Veteran reported that he first noticed tinnitus while in a filed in Vietnam; he described it as a high pitched sound and constant.  The pertinent diagnoses were bilateral sensorineural hearing loss and constant tinnitus.  The examiner stated that tinnitus is as likely as not a symptom associated with the hearing loss.  

At his personal hearing in June 2014, the Veteran reported that he has been diagnosed with degenerative disc disease of the lumbar spine; and, he believed that this condition developed as a result of the gunshot wound to the left thigh which he sustained in Vietnam.  The Veteran testified that, because of the gunshot wound, his leg no function properly causing an imbalance in his gait and damage to his spine.  The Veteran also reported that he was a "tunnel rat" in Vietnam; he would have to use his .45 caliber to do his job.  The Veteran stated that, on occasions, they would actually fall asleep under the howitzer and he wasn't able to hear for days after that.  The Veteran also related that they flew across Vietnam in helicopters without earphones; therefore, they were exposed to loud noises.  The Veteran stated that, after service, he worked in printing using machinery; however, noted that he worked with small sheet presses which did not cause significant noise.  The Veteran argued that his total disability rating award should go back to October 2008, the date when he stopped working; he has not been able to work since that time.  


III.  Legal Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, the law provides that, where a veteran served on active military service and certain chronic diseases, such as sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent within one year from the date of termination of qualifying service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  Bilateral hearing loss

The Veteran seeks service connection for bilateral hearing loss as a result of his exposure to loud noises during service.  Service personnel records reflect that the Veteran's military occupational specialty (MOS) was APC driver, and he was assigned to infantry battalion in Vietnam.  As this duty involved exposure to loud noises from rocket launchers, gunfire, explosives and mortars, in-service noise exposure has been conceded.  See August 2009 rating decision (granting service connection for tinnitus).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157(1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

In weighing the evidence of record, the Board concludes that service connection for bilateral sensorineural hearing loss is warranted.  The evidence of record clearly demonstrates that the Veteran currently has bilateral hearing impairment as defined by VA regulations.  In addition, the records indicate that the Veteran was an APC driver and an infantryman in Vietnam.  Clearly, the Board notes that while the STRs are negative for any history, treatment, or diagnosis of hearing loss, pursuant to the provisions of 38 U.S.C.A. § 1154(a),  the Board finds that the circumstances of the Veteran's  service, including military training, would be consistent with exposure to loud noise in service.  As such, the Board finds that the statements from the Veteran concerning in-service noise exposure are credible when viewed in conjunction with the available evidence.  

The Board finds the Veteran both competent and credible when it comes to the evidence about his exposure to noise during service.  (A layman is competent to report that he was exposed to noise.)  Because there is current bilateral hearing loss, and noise exposure during military service has been recognized, what is necessary in order to grant service connection is competent evidence linking the current hearing loss to service or to symptoms experienced since service.  

Having considered all the evidence of record, the Board finds that the evidence is in equipoise.  In this case, the Board is presented with conflicting medical information regarding the onset of the Veteran's hearing loss.  In the January 2009 VA Audiological evaluation report, the examiner noted a diagnosis of asymmetrical hearing loss with the left greater than the right.  The examiner stated that, based on the information from the Veteran's claims file that his hearing was not caused by or a result of his time in the military.  The examiner explained that the Veteran's hearing was within normal limits when he left service in October 1968.  Nevertheless, the VA examiner also stated that the Veteran had a diagnosis of tinnitus and that the tinnitus was as likely as not caused by his time in the military.  The examiner also stated that the tinnitus could be a symptom of the Veteran's hearing loss.  Following a subsequent VA audiological evaluation in August 2010, the audiologist confirmed a diagnosis of bilateral sensorineural hearing loss.  The audiologist also noted that the Veteran had constant bilateral tinnitus that occasionally causes difficulty hearing others.  She further stated that tinnitus is as likely as not a symptom associated with the hearing loss.  

Consequently, it appears from the above opinions that, while hearing loss may not be detected at discharge, auditory damage nevertheless occurred with military noise exposure.  This was the basis for the grant of service connection for tinnitus.  The examiner, however, failed to explain why the Veteran's exposure to significant acoustic trauma during active service was sufficient to cause tinnitus but not hearing loss.  Consequently, the VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.  

The law does not require evidence of an in-service disability; rather, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Based on the Veteran's credible history of noise exposure in service, post-service medical findings of bilateral hearing loss, and the presence of service-connected tinnitus, the Board finds that his current bilateral hearing loss disability cannot be reasonably disassociated from his tinnitus or his in-service noise exposure.  Consequently, the Board finds that the evidence supporting the claim is in equipoise with that against the claim.  Service connection therefore is reasonably in order for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Degenerative disc disease, lumbar spine

After review of the evidentiary record, the Board finds that service connection is not warranted for degenerative disc disease of the lumbar spine.  Significantly, the STRs are completely silent with respect to any findings or diagnoses of a back disorder.  In fact, at the time of his separation examination in October 1968, clinical evaluation of the spine was normal and the Veteran denied having had any back problem.  The first clinical documentation of the onset of a low back disorder is in August 2008, some 39 years after service separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The medical record also does not present any evidence of arthritis of the spine being present within the first post-service year, and hence service connection may not be afforded for a low back disorder presumptively on that basis.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition, while the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, there is no probative evidence of record linking degenerative disc disease of the lumbar spine to service or to the service-connected residuals of gunshot wound to the left thigh.  The only probative medical opinion of record is against the Veteran's claim.  Significantly, following a VA examination in January 2009, the VA examiner opined that the Veteran's diagnosis of degenerative arthritis with left lower extremity radiculopathy is most likely an age-related rather than from altered gait.  The examiner stated that his is a result of a natural aging process rather than from prior military service which was more than 40 years ago.  The examiner further opined that the Veteran degenerative arthritis with superimposed left lower radiculopathy, and status-post right tibial fracture with open reduction, internal fixation, is less likely than not as a result of his service-connected status-post gunshot wound to the left thigh.  The examiner once again concluded that the Veteran's low back as well as the right leg radiculopathy are less likely than not caused by his status-post gunshot wound to the left thigh with residual injury.  

Although the Veteran attributes his degenerative disc disease of the lumbar spine to his service connected gunshot wound to the left thigh, the Board may discount lay evidence when appropriate.  Although the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of his back disorder, diagnosed as degenerative disc disorder of the lumbar spine.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, we find his assertions to be of less value than the contemporaneous records during service and the January 2009 VA examiner's opinion.  Although the evidence of record shows that the Veteran has degenerative disc disease of the lumbar spine, the Board finds that the more convincing evidence shows that his disability was not manifest during service and is not attributable to his service-connected residuals of gunshot wound to the left thigh.  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's low back disorder is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and military service.  As such, the Veteran's claim for service connection for degenerative disc disease of the lumbar spine must be denied.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not help the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected residuals of gunshot wound to the left thigh, is denied. 


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran. In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

As noted in the introduction, the Veteran was granted a TDIU in a March 2013 rating decision, effective from September 29, 2009.  In a VA Form 9, dated in March 2014, the Veteran expressed disagreement with the effective date assigned for the grant of TDIU.  The Board notes that a statement of the case addressing the matter of entitlement to an earlier effective date for the grant of TDIU has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED to the AOJ for the following: 

The AOJ must issue the Veteran an SOC addressing the issue of an effective date earlier than September 29, 2009 for the grant of a TDIU  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  Only if a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.   

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


